Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
as of March 1, 2007 (the “Effective Date”), by and between Marsh & McLennan
Companies, Inc. (together with its successors and assigns, “MMC” or the
“Company”), a Delaware corporation, and David A. Nadler (the “Executive”).

WHEREAS, the Executive and the Company desire to embody in this Agreement the
terms and conditions of the Executive’s continued employment by the Company;

NOW, THEREFORE, in consideration of the premises and mutual promises contained
in this Agreement, including the compensation paid to the Executive, the parties
hereby agree:

ARTICLE 1

Employment, Duties and Responsibilities

1.1 Employment; Reporting. The Company shall employ the Executive as its Vice
Chairman, Office of the Chief Executive Officer of MMC (“MMC Vice Chairman”)]
and shall make the Executive available to continue to provide services for
Mercer Delta Consulting LLC (“Mercer Delta”) and its clients. The Executive
hereby accepts such continued employment, subject to the terms and conditions of
this Agreement. The Executive shall report directly to the Chief Executive
Officer of the Company (the “Chief Executive Officer”)

1.2 Duties and Responsibilities.

(a) The Executive shall have such duties and responsibilities and power and
authority as those normally associated with the position of MMC Vice Chairman,
as well as any additional duties, responsibilities and/or powers and authority
consistent with his continued service for Mercer Delta and its clients or as
otherwise assigned to him by the Chief Executive Officer which are consistent
with his position as MMC Vice Chairman.

The Executive agrees to use his best efforts to promote the interests of the
Company and Mercer Delta, and agrees that he will devote his entire working
time, care and attention to his duties, responsibilities and obligations to the
Company and Mercer Delta throughout the Term (as defined in Section 2.1 hereof).
The Executive may serve on the boards of other civic, charitable and corporate
entities with the prior written consent of the Chief Executive Officer and
manage his personal investments and affairs, so long as such activities do not,
either individually or in the aggregate, interfere with the Executive’s duties
and responsibilities to the Company and Mercer Delta.

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE 2

Term

2.1 Employment Period. The initial term of the Executive’s employment under this
Agreement (the “Initial Term”) shall commence on the Effective Date and shall
continue through February 28, 2010. Thereafter, this Agreement shall
automatically renew for successive one (1) year terms (each, a “Renewal
Term”) unless either party sends a notice of termination to the other party in
accordance with Section 6.2 hereof at least ninety (90) days prior to the
expiration of the Initial Term or Renewal Term, as the case may be. The Initial
Term, together with any and all Renewal Terms, if any, are the “Term.” After the
expiration of the Term for any reason the Executive will become an “at-will”
employee of the Company.

ARTICLE 3

Compensation

As compensation and consideration for the performance by the Executive of his
obligations under this Agreement, during the Term the Executive shall be
entitled to the compensation and benefits set forth in this Article 3
(collectively, “Compensation”) (subject, in each case, to the provisions of
Article 5 hereof).

3.1 Base Salary. The Executive shall receive an annual base salary (“Base
Salary”) of $750,000. The Base Salary shall be reviewed at least annually by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) and may be increased (but not decreased) in the sole
discretion of the Committee. If the Executive’s Base Salary is increased, the
increased amount shall thereafter be the Base Salary. The Base Salary shall be
payable in installments, consistent with the Company’s payroll procedures in
effect from time to time.

3.2 Annual Bonus. In addition to Base Salary, the Executive shall be eligible to
participate throughout the Term in such annual bonus plans and programs (“Annual
Bonus Programs”), as may be in effect from time to time in accordance with the
Company’s compensation practices and the terms and provisions of any such plans
or programs. The Executive’s annual target bonus opportunity will range between
one hundred percent (100%) and one hundred and fifty percent (150%) of his Base
Salary. The actual bonus amounts will be determined by the Committee based on
the achievement of entity and individual performance goals, with bonuses in the
upper portion of the annual bonus opportunity range being earned only for
superior achievement of such performance goals. The annual bonus shall be paid
in the same time and manner as corresponding awards to other senior executives
of the Company generally.

3.3 Mercer Delta Performance Bonus. In addition to the annual bonus provided in
Section 3.2 hereof, the Executive shall be eligible to participate in the Mercer
Delta Senior Partner Compensation Program (the “Mercer Delta Program”), pursuant
to which the

 

- 2 -



--------------------------------------------------------------------------------

Executive will be eligible to receive an annual bonus based on his personal net
billed revenue (“PNBR”) and his net revenue generation credits (“NRGC”) for the
applicable performance year, each determined pursuant to the Mercer Delta
Program. The bonus will be determined by (i) multiplying the sum of the
Executive’s PNBR and NRGC by a payout percentage applied under the Mercer Delta
Program for that performance year and (ii) reducing the amount determined in
(i) by that portion of the Base Salary received by the Executive during the
applicable performance year that is allocated to the Executive’s services for
Mercer Delta. Unless otherwise agreed in writing by the parties hereto, 50% of
the Base Salary shall be allocated to the Executive’s services for Mercer Delta.

3.4 Long-Term and Equity Compensation. The Executive shall also be eligible to
participate in the Company’s long-term incentive compensation plans (including
its equity-compensation plans) applicable to MMC’s senior executive officers.
The specific awards under these plans will be made by the Committee in its sole
discretion, commensurate with the Executive’s position as MMC Vice Chairman.
Notwithstanding the foregoing, the Committee shall each year grant to the
Executive, no later than it makes corresponding awards to other senior
executives of the Company generally, and on terms and conditions that are both
consistent with this Agreement and no less favorable to the Executive than the
terms and conditions that apply to corresponding awards to other senior
executives of the Company generally, long-term incentive compensation with a
combined grant-date target value between one hundred percent (100%) and one
hundred and fifty percent (150%) of the Executive’s Base Salary, as determined
by the Committee.

3.5 Benefit Plans. The Executive and the Executive’s spouse and eligible
dependents, as the case may be, shall be eligible to participate in employee
benefit and fringe benefit plans and programs provided by the Company, including
but not limited to pension, life insurance, health, dental and disability plans
and programs, on terms and conditions generally applicable to executives of the
Company. Nothing herein shall limit the Company’s ability to change, modify,
cancel or amend any such plans. The Executive shall be eligible to participate
in the Company’s retiree medical program as may be in effect from time to time,
subject to satisfaction of applicable eligibility requirements.

3.6 Executive Financial Services Program. The Executive shall be eligible to
participate in the MMC Financial Services Program as in effect from time to
time.

3.7 Expenses. The Company will reimburse the Executive for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder during the Term, subject, however, to its written policies
relating to business-related expenses as in effect, from time to time, during
the Term, a copy of which has previously been provided to the Executive.

3.8 Vacation. The Executive shall be entitled to paid vacation in accordance
with the Company’s policy in effect from time to time during the Term.

 

- 3 -



--------------------------------------------------------------------------------

3.9 Indemnification. The Executive shall be entitled to indemnification in
accordance with the Company’s by-laws as in effect from time to time.

ARTICLE 4

Noncompetition/Nonsolicitation/Confidentiality

4.1 Noncompetition and Nonsolicitation Periods

(a) During the Executive’s employment with the Company or any subsidiary and
during the 12 month period following termination of the Executive’s employment
with the Company or any subsidiary for any reason (other than a termination of
employment by the Company due to Disability (as defined in Section 5.4 hereof)),
the Executive shall not, directly or indirectly:

 

  (i) engage in any Competitive Activity or

 

  (ii) whether on behalf of himself or any other person or entity (x) solicit
any customer or client of the Company or any subsidiary with respect to a
Competitive Activity or (y) solicit or employ any employee of the Company or any
subsidiary for the purpose of causing such employee to terminate his or her
employment with the Company or such subsidiary.

For purposes of this Agreement, “Competitive Activity” shall mean the
Executive’s engaging in an activity – whether as an employee, consultant,
principal, member, agent, officer, director, partner or shareholder (except as a
less than 1% shareholder of a publicly traded company) – that is competitive
with any business of the Company or any subsidiary conducted by the Company or
such subsidiary as of the date of the termination of the Executive’s employment;
provided, however, that the Executive may be employed by or otherwise associated
with:

 

  (i) a business of which a subsidiary, division, segment, unit, etc. is in
competition with the Company or any subsidiary but as to which such subsidiary,
division, segment, unit, etc., the Executive has absolutely no direct or
indirect responsibilities or involvement, or

 

  (ii) a company where the Competitive Activity is:

 

  (x) from the perspective of such company, de minimis with respect to the
business of such company and its affiliates, and

 

  (y) from the perspective of the Company or any subsidiary, not in material
competition with the Company or any subsidiary.

Notwithstanding the foregoing, if the Executive’s employment with the Company or
any subsidiary is terminated for any reason (other than a termination of
employment by the Company

 

- 4 -



--------------------------------------------------------------------------------

due to Disability (as defined in Section 5.4 hereof)) after the Initial Term,
the Executive may continue to perform services for existing clients of Mercer
Delta (and may pursue new client opportunities) as an independent contractor to
Mercer Delta. In that capacity, Mercer Delta will pay the Executive 85% of his
Mercer Delta billing rate in effect for such clients immediately prior to his
termination of employment, subject to collection of fees from the relevant
client. Mercer Delta and the Executive would enter into Mercer Delta’s standard
independent contractor agreement to govern their relationship.

(b) At all times prior to and following the Executive’s termination of
employment, the Executive shall not disclose to anyone or make use of any trade
secret or proprietary or confidential information of the Company or any
subsidiary, including such trade secret or proprietary or confidential
information of any customer or client or other entity to which the Company or
any subsidiary owes an obligation not to disclose such information, which the
Executive acquires during the Executive’s employment with the Company or any
subsidiary, including but not limited to records kept in the ordinary course of
business except:

 

  (i) As such disclosure or use may be required or appropriate in connection
with the Executive’s work as an employee of the Company or any subsidiary;

 

  (ii) When required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or any subsidiary
or by any administrative or legislative body (including a committee thereof)
with apparent jurisdiction to order the Executive to divulge, disclose or make
accessible such information;

 

  (iii) As to such confidential information that becomes generally known to the
public or trade without the Executive’s violation of this Section 4.1(b); or

 

  (iv) To the Executive’s spouse and/or the Executive personal tax and financial
advisors as reasonably necessary or appropriate to advance the Executive’s tax,
financial and other personal planning (each an “Exempt Person”), provided,
however, that any disclosure or use of any trade secret or proprietary or
confidential information of the Company or any subsidiary by an Exempt Person
shall be deemed to be a breach of this Section 4.1(b) by the Executive.

(c) The Executive acknowledges and agrees that the covenants contained in
Sections 4.1(a) and (b) hereof are reasonable and necessary to protect the
confidential information and goodwill of the Company and its subsidiaries. The
Executive further represents that his experience and capabilities are such that
the provisions of Sections 4.1(a) and (b) hereof will not prevent him from
earning a livelihood.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 5

Termination; Change of Control

5.1 Termination by the Company. The Company shall have the right, subject to the
terms of this Agreement, to terminate the Executive’s employment at any time,
with or without “Cause.” The Company shall give the Executive written notice of
a termination for Cause (the “Cause Notice”) in accordance with Section 6.2
hereof. The Cause Notice shall state the particular action(s) or
inaction(s) giving rise to the termination for Cause. No action(s) or
inaction(s) will constitute Cause unless (1) a resolution finding that Cause
exists has been approved by a majority of all of the members of the Board at a
meeting at which the Executive is allowed to appear with his legal counsel and
(2) where remedial action is feasible, the Executive fails to remedy the
action(s) or inaction(s) within ten (10) days after receiving the Cause Notice.
If the Executive so effects a cure to the satisfaction of the Board, the Cause
Notice shall be deemed rescinded and of no force or effect. For purposes of this
Agreement, “Cause” shall mean only:

(a) any willful refusal by the Executive to follow lawful directives of the
Board which are consistent with the scope and nature of the Executive’s duties
and responsibilities as set forth herein;

(b) the Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony or of any crime involving moral turpitude, fraud or embezzlement;

(c) any gross negligence or willful misconduct of the Executive resulting in a
material loss to the Company or any of its subsidiaries, or material damage to
the reputation of the Company or any of its subsidiaries;

(d) any material breach by the Executive of any one or more of the covenants
referred to in Article 4 hereof; or

(e) any violation of any statutory or common law duty of loyalty to the Company
or any of its subsidiaries.

5.2 Termination by the Executive. The Executive shall have the right, subject to
the terms of this Agreement, to terminate his employment at any time with or
without “Good Reason”; provided, that the Executive must give the Company at
least 30 days’ prior written notice of any termination by the Executive without
Good Reason in accordance with Section 6.2 hereof. For purposes of this
Agreement, “Good Reason,” shall mean the occurrence of any of the following
during the Term, without the Executive’s prior written consent, during the
60-day period preceding a termination by the Executive (provided that an
isolated, insubstantial or inadvertent action not taken in bad faith or a
failure not occurring in bad faith which is remedied by the Company promptly
after receipt of notice thereof given by the Executive shall not constitute Good
Reason): (A) the assignment to the Executive of any duties materially

 

- 6 -



--------------------------------------------------------------------------------

inconsistent in any respect with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by this Agreement; (B) any removal of the
Executive from any of the positions he holds as of the date of this Agreement;
(C) any failure by the Company to comply with the provisions of Article 3
hereof; (D) a failure by the Company to comply with any other material provision
of this Employment Agreement; or (E) a change in the Executive’s principal work
location to more than 50 miles from his current work location.

5.3 Death. In the event the Executive dies during the Term, the Executive’s
employment shall automatically terminate, such termination to be effective on
the date of the Executive’s death.

5.4 Disability. In the event that the Executive shall suffer a disability during
the Term which shall have prevented him from performing satisfactorily his
obligations hereunder for a period of at least ninety (90) consecutive days or
one hundred eighty (180) non-consecutive days within any three hundred
sixty-five (365) day period (“Disability”), the Company shall have the right to
terminate the Executive’s employment, such termination to be effective upon the
giving of notice thereof to the Executive in accordance with Section 6.2 hereof.

5.5 Effect of Termination.

(a) In the event of termination of the Executive’s employment for any reason
during the Term, the Term shall end as of the date of termination and the
Company shall provide to the Executive (or his beneficiary, heirs or estate in
the event of his death), as provided in Section 5.7 hereof, (i) any Base Salary
to the extent not theretofore paid, (ii) any reimbursable business expenses that
have not yet been reimbursed, and (iii) if not yet paid, the earned annual bonus
for the calendar year that preceded the time of the termination (collectively,
the “Accrued Obligations”).

(b) In the event of termination of the Executive’s employment during the Term
(i) by the Company for Cause or (ii) by the Executive for other than for Good
Reason, neither the Executive nor any beneficiary, heir or estate of the
Executive shall be entitled to any further compensation other than the Accrued
Obligations. In such event, all of the Executive’s outstanding unvested
equity-based awards shall be immediately forfeited, except to the extent
otherwise provided in the terms and conditions for such awards or in any
applicable Company Plan.

(c) In the event of termination of the Executive’s employment during the Term
(i) by the Company based on the Disability of the Executive as defined in
Section 5.4 hereof, or (ii) due to the Executive’s death, the Company shall pay
the Executive (or his estate, beneficiary or heir in the case of death), in
addition to the Accrued Obligations, a prorated target annual bonus under
Section 3.2 hereof for the year in which the termination occurs based on the
portion of the year elapsed as of the date of such termination. Any such bonus
amount shall be

 

- 7 -



--------------------------------------------------------------------------------

paid subject to the conditions in Section 5.7 hereof. In addition, upon such a
termination, all unvested equity awards held by the Executive as of the date of
termination that were granted to the Executive pursuant to Sections 3.2 and 3.4
hereof shall immediately fully vest as of the date of termination.

(d) In the event of termination of the Executive’s employment during the Term
(i) by the Company other than for Cause (and not due to the Executive’s death or
Disability), or (ii) by the Executive for Good Reason, in either case which is
not covered by Section 5.6 hereof, the Company shall pay the Executive, in
addition to the Accrued Obligations, a lump sum amount equal to the sum of
(x) the Executive’s then-current Base Salary, (y) the average annual bonus
actually paid to the Executive under Section 3.2 hereof during the three years
prior to the termination (or such shorter time if the termination occurs prior
to the payment of three annual bonuses to the Executive under the Agreement, or
if termination occurs before any annual bonus has been actually paid to the
Executive under the Agreement, then the Executive’s target annual bonus for the
year of termination shall be used for purposes of determining the average annual
bonus) and (z) the average annual Mercer Delta performance bonus actually paid
to the Executive under Section 3.3 hereof during the three years prior to the
termination (or such shorter time if the termination occurs prior to the payment
of three annual Mercer Delta performance bonuses to the Executive under the
Agreement (such sum is the “Annual Compensation”). The Executive shall also be
entitled to prorated annual bonuses under Sections 3.2 and 3.3 hereof for the
year in which the termination occurs based on the degree of achievement of goals
under the applicable bonus programs in effect at the time of termination and the
portion of the year elapsed as of the date of such termination. The degree of
achievement of goals shall be determined in accordance with the bonus programs,
except that should any goals be of a subjective nature, the degree of
achievement thereof shall be determined by the Committee in its sole discretion.
Any such bonus amounts shall be paid at the same time as such annual bonuses for
the year are paid to the Company’s senior executives generally. In addition,
upon such a termination, all unvested equity awards held by the Executive as of
the date of termination that were granted to the Executive pursuant to
Sections 3.2, 3.3 and 3.4 hereof shall immediately fully vest as of the date of
termination.

5.6 Change in Control. Upon the termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason (i) during the 6-month
period immediately preceding the occurrence of a Change in Control (as defined
in the Company’s 2000 Senior Executive Incentive and Stock Award Plan, as in
effect on the date hereof) or (ii) during the 2-year period immediately
following a Change in Control, the Executive shall be entitled to receive, in
addition to the Accrued Obligations, promptly following the later of such
termination and such a Change in Control, the Annual Compensation (as defined in
Section 5.5(d) hereof). The Executive shall also be entitled to a prorated
annual bonus under Section 3.2 hereof for the year in which the termination
occurs based on the portion of the year elapsed as of the date of such
termination multiplied by the greater of (I) the Executive’s target annual bonus
for the year of termination or (II) the average annual bonus actually paid to
the

 

- 8 -



--------------------------------------------------------------------------------

Executive during the three years prior to the termination. The Executive shall
also be entitled to a prorated annual Mercer Delta performance bonus under
Section 3.3 hereof for the year in which the termination occurs based on the
degree of achievement of goals under the Mercer Delta performance bonus program
in effect at the time of termination and the portion of the year elapsed as of
the date of such termination. The degree of achievement of goals shall be
determined in accordance with the Mercer Delta performance bonus program, except
that should any goals be of a subjective nature, the degree of achievement
thereof shall be determined by the Committee in its sole discretion. Any such
bonus amounts shall be paid as provided in Section 5.7 hereof. The vesting of
equity-based awards held by the Executive as of the date of the Change in
Control shall be determined in accordance with the terms and conditions of the
applicable equity compensation plan and/or agreement, provided, however, that
all equity-based awards granted to the Executive which are unvested on the date
of termination shall then immediately fully vest. Payments due to the Executive
under this Section 5.6 shall be offset, dollar-for-dollar, by corresponding
amounts (if any) previously paid under Section 5.5(d) (e.g., if the termination
occurred prior to the pertinent Change in Control).

5.7 Conditions. Any payments or benefits made or provided pursuant to this
Article 5 (other than the Accrued Obligations) are subject to the Executive’s:

(a) compliance with the provisions of Article 4 and Section 5.9 hereof (provided
that this shall not affect the timing of the payment to the Executive provided
for below in this Section 5.7 unless the Executive is in material breach of any
of such provisions as of the time such payment is to be made);

(b) delivery to the Company of an executed General Release, which shall be
substantially in the form attached hereto as Exhibit A, with such changes
therein or additions thereto as needed under then applicable law to give effect
to its intent and purpose; and

(c) delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than the Accrued
Obligations, which shall be paid when due or on such later date as may be
required to avoid any “additional tax” under Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”)) shall not be due until after
the expiration of any revocation period applicable to the General Release
without the Executive having revoked such General Release, and any such amounts
shall be paid to the Executive within thirty (30) days of the expiration of such
revocation period without the occurrence of a revocation by the Executive (or
the earliest date as may be required to avoid any “additional tax” under
Section 409A). Nevertheless (and regardless of whether the General Release has
been executed by the Executive), upon any termination of Executive’s employment,
Executive shall be entitled to receive the Accrued Obligations, payable within
thirty (30) days after the date of termination or in accordance with the
applicable plan, program or policy.

 

- 9 -



--------------------------------------------------------------------------------

5.8 No Mitigation. The Executive shall be under no obligation to seek other
employment following a termination of his employment with the Company or any
subsidiary for any reason. In addition, there shall be no offset against amounts
due to the Executive under this Article 5 or otherwise on account of any
compensation attributable to any subsequent employment.

5.9 Cooperation; Assistance. The Executive agrees to cooperate fully, subject to
reimbursement by the Company of reasonable out-of-pocket costs and expenses,
with the Company or any subsidiary and their counsel with respect to any matter
(including any litigation, investigation or governmental proceeding) which
relates to matters with which the Executive was involved or about which he had
knowledge during his employment with the Company or any subsidiary. Such
cooperation shall include appearing from time to time at the offices of the
Company or any subsidiary or their counsel for conferences and interviews and in
general providing the officers of the Company or any subsidiary and their
counsel with the full benefit of the Executive’s knowledge with respect to any
such matter. The Executive further agrees, upon termination of his employment
for any reason, to assist his successor in the transition of his duties and
responsibilities to such successor. The Executive agrees to render such
cooperation in a timely fashion and at such times as may be mutually agreeable
to the parties.

ARTICLE 6

Miscellaneous

6.1 Benefit of Agreement, Assignment; Beneficiary.

(a) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors, assigns and any corporation or person which may acquire all
or substantially all of the assets or business of the Company or with or into
which the Company may be consolidated or merged. This Agreement shall also inure
to the benefit of, and be enforceable by, the Executive and his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to the Executive hereunder if he had continued to
live, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive’s beneficiary, devisee, legatee or other designee, or
if there is no such designee, to the Executive’s estate.

(b) The Company and its subsidiaries shall require any successor (whether direct
or indirect, by operation of law, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company or Mercer Delta to expressly assume and agree to perform this Agreement
(including, if applicable, the post-employment independent contractor
arrangement set forth in Section 4.1(a) hereof) in the same manner and to the
same extent that the Company (or Mercer Delta, as applicable) would be required
to perform it if no such succession had taken place.

 

- 10 -



--------------------------------------------------------------------------------

6.2 Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by certified
mail, postage prepaid, with return receipt requested or by reputable overnight
courier, addressed: (a) in the case of the Company to the General Counsel of the
Company at the Company’s then-current headquarters, and (b) in the case of the
Executive, to the Executive’s last known address as reflected in the Company’s
records, or to such other address as either party shall designate by written
notice to the other party. Any notice given hereunder shall be deemed to have
been given at the time of receipt thereof by the person to whom such notice is
given if personally delivered or at the time of mailing if sent by certified
mail or by courier.

6.3 Entire Agreement; Amendment. Except as specifically provided herein, this
Agreement contains the entire agreement of the parties hereto with respect to
the terms and conditions of the Executive’s employment during the Term and
supersedes any and all prior agreements and understandings, whether written or
oral, between the parties hereto with respect to compensation due for services
rendered hereunder. For the avoidance of doubt, in the event of any
inconsistency between this Agreement and any plan, program or arrangement of the
Company or its affiliates, the terms of this Agreement shall control. This
Agreement may not be changed or modified except by an instrument in writing
signed by both of the parties hereto.

6.4 Waiver. The waiver of either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

6.5 Headings. The Article and Section headings herein are for convenience of
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

6.6 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York
without reference to the principles of conflict of laws.

6.7 Agreement to Take Actions. Each party hereto shall execute and deliver such
documents, certificates, agreements and other instruments and shall take such
other actions, as may be reasonably necessary or desirable in order to perform
his or its obligations under this Agreement or to effectuate the purposes
hereof.

6.8 Dispute Resolution. Any dispute or controversy arising from or relating to
this Agreement and/or the Executive’s employment or relationship with the
Company or any subsidiary shall be resolved by binding arbitration, to be held
in New York City or in any other location mutually agreed to by the Company and
the Executive in accordance with the rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The Executive and the
Company agree that, in the event a dispute arises that concerns this Agreement,
if the Executive is the Prevailing Party, the Executive shall be entitled to
recover all of his reasonable fees and

 

- 11 -



--------------------------------------------------------------------------------

expenses, including, without limitation, reasonable attorneys’ fees and
expenses, incurred in connection with the dispute. A Prevailing Party is one who
is successful on any significant substantive issue in the action and achieves
either a judgment in such party’s favor or some other affirmative recovery.

6.9 Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to
effectuate the intended preservation of such rights and obligations, including
without limitation Article 4 hereof.

6.10 Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect. If any provision of this Agreement is held to be invalid, void or
unenforceable, any court so holding shall substitute a valid, enforceable
provision that preserves, to the maximum lawful extent, the terms and intent of
this Agreement.

6.11 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

6.12 Section 409A. It is intended that this Agreement and the Company’s and the
Executive’s exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A and the treasury regulations relating thereto so as
not to subject the Executive to the payment of interest and tax penalty which
may be imposed under Section 409A. In furtherance of this interest, to the
extent that any regulations or other guidance issued under Section 409A would
result in the Executive being subject to payment of “additional tax” under
Section 409A, the parties agree to use their best efforts to amend this
Agreement in order to avoid the imposition of any such “additional tax” under
Section 409A, which such amendment shall designed to minimize the adverse
economic effect on the Executive without increasing the cost to the Company
(other than transactions costs), all as reasonably determined in good faith by
the Company and the Executive to maintain to the maximum extent practicable the
original intent of the applicable provisions.

6.13 Withholding. All compensation paid or provided to the Executive under this
Agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.

 

- 12 -



--------------------------------------------------------------------------------

6.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on this      day of April, effective as of the date first written above. The
Company represents that its execution of this Agreement has been authorized by
the Committee.

 

MARSH & MCLENNAN COMPANIES, INC. By:  

/s/ Michael G. Cherkasky

Name:   Michael G. Cherkasky Title:   President & Chief Executive Officer

/s/ David A. Nadler

DAVID A. NADLER

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

1. For valuable consideration, the adequacy of which is hereby acknowledged, the
undersigned (“Executive”), on his own behalf and on behalf of his heirs,
executors, administrators, successors, representatives and assigns, does herein
knowingly and voluntarily unconditionally release, waive, and fully discharge
Marsh & McLennan Companies, Inc. and its subsidiaries (including successors and
assigns thereof) (collectively, the “Company”), and all of their respective
past, present and future employees, officers, directors, agents, affiliates,
parents, predecessors, administrators, representatives, attorneys, and
shareholders, and employee benefit plans, from any and all legal claims,
liabilities, suits, causes of action (whether before a court or an
administrative agency), damages, costs, attorneys’ fees, interest, injuries,
expenses, debts, or demands of any nature whatsoever, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity, which
were or could have been filed with any Federal, state, or local court, agency,
arbitrator or any other entity, based directly or indirectly on Executive’s
employment with and separation from Company or based on any other alleged act or
omission by or on behalf of Company prior to Executive’s signing this General
Release. Without limiting the generality of the foregoing terms, this General
Release specifically includes all claims based on the terms, conditions, and
privileges of employment, and those based on breach of contract (express or
implied), tort, harassment, intentional infliction of emotional distress,
defamation, negligence, privacy, employment discrimination, retaliation,
discharge not for just cause, constructive discharge, wrongful discharge, the
Age Discrimination in Employment Act of 1967, as amended (the “ADEA”), the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining
Notification Act, as amended, Executive Order 11,141 (age discrimination), Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Civil Rights Act of 1866 and 1871, Sections 1981 through 1988 of Title 42 of
the United States code, as amended, 41 U.S.C. §1981 (discrimination), 29 U.S.C.
§206(d)(1) (equal pay), Executive Order 11,246 (race, color, religion, sex and
national origin discrimination), the National Labor Relations Act, the Equal Pay
Act of 1993, the Americans with Disabilities Act of 1990, the Occupational
Safety and Health Act, as amended, the Family Medical Leave Act, the Immigration
Reform and Control Act, as amended, the Vietnam Era Veterans Readjustment
Assistance Act, §§503-504 of the Rehabilitation Act of 1973 (handicap
rehabilitation), the Employee Retirement Income Security Act of 1974, as
amended, any federal, state or local fair employment, civil or human rights,
wage and hour laws and wage payment laws, and any and all other Federal, state,
local or other governmental statutes, laws, ordinances, regulations and orders,
under common law, and under any Company policy, procedure, bylaw or rule. This
General Release shall not waive or release any rights or claims that Executive
may have which arise after the date of this General Release or that arise under
or are preserved by Article 5 of the Employment Agreement, effective as of
August 1, 2005, by and between Company and the Executive (the “Employment
Agreement”) and shall not waive post-termination health-continuation insurance
benefits required by state or Federal law.

2. Executive intends this General Release to be binding on his successors, and
Executive specifically agrees not to file or continue any claim in respect of
matters covered by Section 1, above. Executive further agrees never to institute
any suit, complaint, proceeding, grievance or action of any kind at law, in
equity, or otherwise in any court of the United States or in any state,



--------------------------------------------------------------------------------

or in any administrative agency of the United States or any state, county or
municipality, or before any other tribunal, public or private, against Company
arising from or relating to his employment with or his termination of employment
from Company and/or any other occurrences to the date of this General Release,
other than a claim challenging the validity of this General Release under the
ADEA or respecting any matters not covered by this General Release.

3. Executive is further waiving his right to receive money or other relief in
any action instituted by him or on his behalf by any person, entity or
governmental agency in respect of matters covered by this General Release.
Nothing in this General Release shall limit the rights of any governmental
agency or his right of access to, cooperation or participation with any
governmental agency, including without limitation, the United States Equal
Employment Opportunity Commission. Executive further agrees to waive his rights
under any other statute or regulation, state or federal, which provides that a
general release does not extend to claims which Executive does not know or
suspect to exist in his favor at the time of executing this General Release,
which if known to him must have materially affected his settlement with Company.

4. Executive agrees that Executive shall not be eligible and shall not seek or
apply for reinstatement or re-employment with Company and agrees that any
application for re-employment may be rejected without explanation or liability
pursuant to this provision.

5. In further consideration of the promises made by Company in this General
Release, Executive specifically waives and releases Company , to the extent set
forth in Section 1 hereof, from all claims Executive may have as of the date of
this General Release, whether known or unknown, arising under the ADEA.
Executive further agrees that:

 

  (a) Executive’s waiver of rights under this General Release is knowing and
voluntary and in compliance with the Older Workers Benefit Protection Act of
1990 (“OWBPA”);

 

  (b) Executive understands the terms of this General Release;

 

  (c) The consideration offered by Company under Article 5 of the Employment
Agreement in exchange for the General Release represents consideration over and
above that to which Executive would otherwise be entitled, and that the
consideration would not have been provided had Executive not agreed to sign the
General Release and did not sign the Release;

 

  (d) Company is hereby advising Executive in writing to consult with an
attorney prior to executing this General Release;

 

  (e) Company is giving Executive a period of twenty-one (21) days within which
to consider this General Release;

 

  (f) Following Executive’s execution of this General Release, Executive has
seven (7) days in which to revoke this General Release by written notice. An
attempted revocation not actually received by Company prior to the revocation
deadline will not be effective; and

 

2



--------------------------------------------------------------------------------

  (g) This General Release and all payments and benefits otherwise payable under
Article 5 of the Employment Agreement (other than the Accrued Obligations) shall
be void and of no force and effect if Executive chooses to so revoke, and if
Executive chooses not to so revoke, this General Release shall then become
effective and enforceable.

6. This General Release does not waive rights or claims that may arise under the
ADEA after the date Executive signs this General Release. To the extent barred
by the OWBPA, the covenant not to sue contained in Section 2, above, does not
apply to claims under the ADEA that challenge the validity of this General
Release.

7. To revoke this General Release, Executive must send a written statement of
revocation to:

 

  Marsh & McLennan Companies, Inc.     [Address]     [City, State Zip Code]    
Attn:                                                    

The revocation must be received no later than 5:00 p.m. on the seventh day
following Executive’s execution of this General Release. If Executive does not
revoke, the eighth day following Executive’s acceptance will be the “effective
date” of this General Release.

8. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of New York, except for the application of
pre-emptive Federal law.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date:  

 

   

 

      David A. Nadler

 

3